DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 8/12/2022.  The amendment has been entered and considered.

**Examiner note regarding priority**
The amended claims recite a Synchronization Signal Block (SSB); however, the provisional lacks support for the specifics of SSB.  The provisional merely mentions generic synchronization signals, but does not expressly disclose SSBs as required by the claims.  Therefore, the claims will be examined in light of the priority date of February 2, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson “Precoding a transmission from a two-dimensional antenna array using a partially reshaped codebook” published February 18, 2016 cited in Applicant’s IDS hereinafter “Ericsson” in view of Kim et al. “Kim” US 2021/0136823 and further in view of Chen et al. “Chen” US2019/0089437.

Regarding claim 21, Ericsson teaches a UE comprising:
a receiver that receives multiple signals from a base station using first resources, wherein each of the multiple signals is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
a processor that performs resource selection in which at least a second resource is selected from the first resources, measures the RSRP of each signal and determines there is no resource to be selected when the RSRP is not greater than a predetermined value and a transmitter transmits, to the BS, a first indicator that indicates the second resource (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals (RSRP) and provides feedback relating to the signals which includes a selection of a reference signal for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9.  This is viewed as no selection of a resource being made); and
wherein when the BS requires a second indicator, indicating that there is no resource to be selected from the first resources that are associated with the SSB, to be transmitted, the transmitter transmits the second indicator as one-bit information to the BS (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).
Ericsson does not expressly disclose the signals include SSBs; however, Kim teaches that a UE receives SSBs from a base station and performs measurements of the RSRP of the SSBs; Paragraph 169. The UE determines which RSRP is equal or greater than a threshold and then the UE selects a beam index; Paragraph 169.  Thus the UE selects resources to use if the threshold is exceeded and the UE does not select a resource if none of the measurements exceed a threshold.  The UE transmits PRACH preambles by selecting resources associated with the beam index; Paragraphs 168 and 175.  Further, information regarding the PRACH preamble is received through RRC signaling; paragraph 223.  Thus one can see that the UE is configured by RRC signaling and transmits resource selection information.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ericsson to include measurements of SSBs and to be configured by RRC as taught by Kim.
	One would be motivated to make the modification such that the UE can properly determine a beam or SS block index suitable for the UE as taught by Kim; Paragraph 169.
The prior art does not expressly disclose a one-bit indicator with a value of 0 or 1; however, Chen teaches a terminal transmits a one-bit piece of information with a value of 0 or 1 which represents the resources selected or not; Paragraph 156.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a 1-bit piece of information which can be a 0 or 1 value as taught by Chen.
	One would be motivated to make the modification such that the base station can know which resources the UE has selected or not as taught by Chen; Paragraph 156.

Regarding claim 22, Ericsson teaches measuring the RSRP of each of the CSI-RS (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals and provides feedback relating to the signals which includes a selection of a reference signal for beamforming).

Regarding claim 23, Ericsson teaches a number of first resources is less than two to the power of the predetermined bit number (the receiving node receives a plurality of reference signals.  The first resources can be 1 or 2 in this case and the predetermined bit number can be 2 or more.  Therefore, the first resource would be less than 2^2.  The claim never defines the first resource to be a particular number nor does the claim language define the predetermined bit, therefore any makeup of numbers can be used for these values).

Regarding claim 24, Ericsson teaches a number of first resources is equal to two to the power of the predetermined bit number (the receiving node receives a plurality of reference signals.  The first resources can be 2 in this case and the predetermined bit number can be 1.  Therefore, the first resource would be less than 2^1, or 2.  The claim never defines the first resource to be a particular number nor does the claim language define the predetermined bit, therefore any makeup of numbers can be used for these values).

Regarding claim 25, Ericsson teaches a wireless communication method comprising:
Receiving, with a UE, multiple signals from a base station using first resources, wherein each of the multiple signals is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
Performing, with the UE, resource selection in which at least a second resource is selected from the first resources, measuring the RSRP of each signal and determining, with the UE, there is no resource to be selected when the RSRP is not greater than a predetermined value and a transmitter transmits, to the BS, a first indicator that indicates the second resource (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals (RSRP) and provides feedback relating to the signals which includes a selection of a reference signal for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9.  This is viewed as no selection of a resource being made); and
wherein when the BS requires a second indicator, indicating that there is no resource to be selected from the first resources that are associated with the SSB, to be transmitted, the transmitter transmits the second indicator as one-bit information to the BS (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).
Ericsson does not expressly disclose the signals include SSBs; however, Kim teaches that a UE receives SSBs from a base station and performs measurements of the RSRP of the SSBs; Paragraph 169. The UE determines which RSRP is equal or greater than a threshold and then the UE selects a beam index; Paragraph 169.  Thus, the UE selects resources to use if the threshold is exceeded and the UE does not select a resource if none of the measurements exceed a threshold.  The UE transmits PRACH preambles by selecting resources associated with the beam index; Paragraphs 168 and 175.  Further, information regarding the PRACH preamble is received through RRC signaling; paragraph 223.  Thus one can see that the UE is configured by RRC signaling and transmits resource selection information.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ericsson to include measurements of SSBs and to be configured by RRC as taught by Kim.
	One would be motivated to make the modification such that the UE can properly determine a beam or SS block index suitable for the UE as taught by Kim; Paragraph 169.
The prior art does not expressly disclose a one-bit indicator with a value of 0 or 1; however, Chen teaches a terminal transmitted a one-bit piece of information with a value of 0 or 1 which represents the resources selected or not; Paragraph 156.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a 1-bit piece of information which can be a 0 or 1 value as taught by Chen.
	One would be motivated to make the modification such that the base station can know which resources the UE has selected or not as taught by Chen; Paragraph 156.

Regarding claim 26, Ericsson teaches a base station comprising:
A transmitter that transmits, to a UE, multiple signals from a base station using first resources, wherein each of the multiple signals is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
A processor that controls reception of a first indicator indicating a second resource selected from the first resources and when RSRP of each signal measured by the UE is not greater than a predetermined value, the UE determines that there is no resource to be selected from the first resources that are associated with the SSB (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals (RSRP) and provides feedback relating to the signals which includes a selection of a reference signal for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9.  This is viewed as no selection of a resource being made); and
receiving a second indicator indicating that there is no resource to be selected from the first resources via one-bit information (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).
Ericsson does not expressly disclose the signals include SSBs; however, Kim teaches that a UE receives SSBs from a base station and performs measurements of the RSRP of the SSBs; Paragraph 169. The UE determines which RSRP is equal or greater than a threshold and then the UE selects a beam index; Paragraph 169.  Thus the UE selects resources to use if the threshold is exceeded and the UE does not select a resource if none of the measurements exceed a threshold.  The UE transmits PRACH preambles by selecting resources associated with the beam index; Paragraphs 168 and 175.  Further, information regarding the PRACH preamble is received through RRC signaling; paragraph 223.  Thus one can see that the UE is configured by RRC signaling and transmits resource selection information.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ericsson to include measurements of SSBs and to be configured by RRC as taught by Kim.
	One would be motivated to make the modification such that the UE can properly determine a beam or SS block index suitable for the UE as taught by Kim; Paragraph 169.
The prior art does not expressly disclose a one-bit indicator with a value of 0 or 1; however, Chen teaches a terminal transmitted a one-bit piece of information with a value of 0 or 1 which represents the resources selected or not; Paragraph 156.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a 1-bit piece of information which can be a 0 or 1 value as taught by Chen.
	One would be motivated to make the modification such that the base station can know which resources the UE has selected or not as taught by Chen; Paragraph 156.

Regarding claim 27, Ericsson teaches a system comprising:
A UE and base station wherein the UE comprises:
A receiver to receive multiple signals from a base station using first resources, wherein each of the multiple signals is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
A processor to perform resource selection in which at least a second resource is selected from the first resources, measuring the RSRP of each signal and determining, with the UE, there is no resource to be selected when the RSRP is not greater than a predetermined value and a transmitter transmits, to the BS, a first indicator that indicates the second resource and a transmitter to transmit an indicator to the BS indicating the second resource (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals (RSRP) and provides feedback relating to the signals which includes a selection of a reference signal for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9.  This is viewed as no selection of a resource being made);
The BS comprises:
A second transmitter that transmits, to a UE, multiple signals from a base station using first resources, wherein each of the multiple signals is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
A second processor that controls reception of a first indicator indicating a second resource selected from the first resources and when RSRP of each signal measured by the UE is not greater than a predetermined value, the UE determines that there is no resource to be selected from the first resources that are associated with the SSB (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals (RSRP) and provides feedback relating to the signals which includes a selection of a reference signal for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9.  This is viewed as no selection of a resource being made); and
receiving a second indicator indicating that there is no resource to be selected from the first resources via one-bit information (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).
Ericsson does not expressly disclose the signals include SSBs; however, Kim teaches that a UE receives SSBs from a base station and performs measurements of the RSRP of the SSBs; Paragraph 169. The UE determines which RSRP is equal or greater than a threshold and then the UE selects a beam index; Paragraph 169.  Thus the UE selects resources to use if the threshold is exceeded and the UE does not select a resource if none of the measurements exceed a threshold.  The UE transmits PRACH preambles by selecting resources associated with the beam index; Paragraphs 168 and 175.  Further, information regarding the PRACH preamble is received through RRC signaling; paragraph 223.  Thus one can see that the UE is configured by RRC signaling and transmits resource selection information.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ericsson to include measurements of SSBs and to be configured by RRC as taught by Kim.
	One would be motivated to make the modification such that the UE can properly determine a beam or SS block index suitable for the UE as taught by Kim; Paragraph 169.
The prior art does not expressly disclose a one-bit indicator with a value of 0 or 1; however, Chen teaches a terminal transmitted a one-bit piece of information with a value of 0 or 1 which represents the resources selected or not; Paragraph 156.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a 1-bit piece of information which can be a 0 or 1 value as taught by Chen.
	One would be motivated to make the modification such that the base station can know which resources the UE has selected or not as taught by Chen; Paragraph 156.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the priority, Applicant argues paragraph 70 of the provisional application in view of the rest of the application provides support for SSB because the provisional states one or more embodiments of the present invention may apply to another synchronization signal. 
The Examiner respectfully disagrees.  Paragraph 70 of the provisional makes a general statement that the signal could be another synchronization signal, reference signal, and physical channel such as CSI-RS, synchronization signal (SS), measurements RS (MRS), mobility RS (MRS) and beam RS (BRS).  Merely stating the signals could be other synchronization signals is not sufficient to support any future synchronization signal that comes out.  This section does not define support for the use of SSB.  The mere mention of generic SS is not equivalent to the claimed SSB. The SSB in 5G refers to the synchronization or PBCH block. There is no mention of SSB or PBCH in the provisional application.  The Examiner notes the provisional mentions generic synchronization signals and the later filed PCT then introduces the express discussion of SSBs which would have taken place after the initial release of the approved 5G standards. Therefore, the provisional does not fully support the claimed SSB.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419